*421MEMORANDUM **
Jarnail Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We grant the petition for review and remand.
Reviewing for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), we conclude that the IJ’s adverse credibility determination is not adequately supported. The IJ failed to address Singh’s explanation for the discrepancy about whether he returned to the United States in May or July 2002. See Rajinder Singh v. Gonzales, 439 F.3d 1100, 1106 (9th Cir.2006). Moreover, the IJ did not discuss the full contents of Exhibit 3, which includes a doctor’s letter containing the dates Singh claimed to be in an Indian hospital in 2001 and 2002. Because the adverse credibility finding is insufficiently supported, Singh was not required to provide further corroboration. See id. at 1109.
The IJ’s alternative merits determination is not supported by substantial evidence because the IJ did not apply the presumption that internal relocation is unreasonable when the claimed persecutor is a government, see 8 C.F.R. § 208.13(b)(3)(ii), or the relevant factors regarding whether relocation would be reasonable for Singh. See Melkonian v. Ashcroft, 320 F.3d 1061, 1069-70 (9th Cir. 2003).
We therefore grant the petition for review and remand for further proceedings, taking Singh’s testimony as true, to determine whether Singh is eligible for relief. See He v. Ashcroft, 328 F.3d 593, 604 (9th Cir .2003).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.